Citation Nr: 0708885	
Decision Date: 03/27/07    Archive Date: 04/09/07

DOCKET NO.  03-34 320	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an effective date earlier than March 20, 2000 
for the 40 percent disability evaluation for type II diabetes 
mellitus.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. Vella Camilleri, Associate Counsel


REMAND

As much as the Board regrets delaying the adjudication of the 
veteran's claim, it finds that further development is needed 
before a decision can be issued on its merits.  Further 
development would ensure that the veteran's due process 
rights, including those associated with 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002), and 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326 (2006), are met.  The specific 
bases for remand are set forth below.  

The veteran originally filed a claim for service connection 
for diabetes mellitus in February 1988, but the RO determined 
that this disability was not related to service.  See April 
1988 rating decision.  He subsequently filed a claim to 
reopen, and service connection for type II diabetes mellitus 
with hypertension, retinopathy, and erectile dysfunction was 
granted on a presumptive basis due to herbicide exposure.  
The RO assigned a 20 percent evaluation effective February 5, 
1988 and a 40 percent evaluation effective March 20, 2000.  
See July 2002 rating decision.  

The effective date of February 5, 1988 for the 20 percent 
rating was assigned as a result of the decisions in Nehmer v. 
United States Veterans' Administration, 712 F. Supp. 1404 
(N.D. Cal. 1989) (Nehmer I) and Nehmer v. United States 
Veterans' Administration, 32 F. Supp. 2d 1175 (N.D. Cal. 
1999) (Nehmer II).  Nehmer I invalidated the regulation then 
in effect for adjudicating claims based on herbicide exposure 
and voided all benefit denials that had been made under that 
section of the regulation.  Nehmer II determined that if the 
readjudication of a previously denied claim resulted in a 
grant of service connection, the effective date would be the 
date of the original claim.  

In readjudicating the veteran's claim, the RO correctly 
assigned the date his original claim had been received for 
the 20 percent evaluation.  The RO also indicated that the 40 
percent evaluation was made effective based on the earliest 
date that the evidence showed the veteran was using insulin 
to control his diabetes in addition to a restricted diet and 
the regulation of activities.  See July 2002 rating decision.  
The veteran contends, however, that he is entitled to an 
effective date earlier than March 20, 2000 for the 40 percent 
rating, as he was put on insulin by Dr. Polizio at the VA 
Outpatient Clinic (VAOPC) in Pensacola sometime between 1988 
and 1991.  See September 2003 notice of disagreement (NOD).  

In conjunction with his initial claim, the RO requested 
records from the VAOPC in Pensacola dated from September 1, 
1987 to the present.  See VA Form 10-7131 dated February 29, 
1988.  As a result of this request, the RO received records 
from the Pensacola VAOPC with dates ranging from November 
1987 to February 1988.  The RO subsequently made another 
request to the VAOPC in Pensacola in conjunction with the 
veteran's claim for an earlier effective date.  A VA Form 10-
7131 dated November 25, 2003 requested records from January 
1988 to August 2000, with an additional request that if no 
records were available, a negative response must be provided.  
The VAOPC in Pensacola returned a voluminous amount of 
records with dates ranging from March 2000 to July 2003, but 
no records prior to March 2000 were obtained, and there is no 
indication from the VAOPC that these earlier records were 
unavailable.  

A review of the records more recently obtained indicates that 
the veteran had past clinic visits prior to March 2000.  More 
specifically, the veteran visited the VAOPC on numerous 
occasions between November 1987 and September 1993.  The 
Board acknowledges that records between November 1987 and 
February 1988 have already been associated with the claims 
folder.  The RO should obtain the missing treatment records 
dated between February 1988 and September 1993, however, and 
associate them with the claims folder.  

Accordingly, the case is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC for the following 
action:

1.  Obtain the veteran's treatment 
records from the VAOPC in Pensacola 
between February 1988 and September 1993.  
If any of the requested records cannot be 
found, that fact should be noted in the 
record.  

2.  Thereafter, readjudicate the claim.  
If the benefit sought on appeal remains 
denied, the veteran and his 
representative should be provided an 
updated supplemental statement of the 
case (SSOC), and given an opportunity to 
respond, before the case is returned to 
the Board.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the U.S. Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 
Supp. 2006).


_________________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).




